DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 9 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peintinger et al. (EP 3 403 883) in view of Bourassa et al. (US 2014/0162045) and further in view of Jeon et al. (US 2018/0105976).
	Regarding claim 1, Peintinger discloses a soft touch synthetic leather skin for the interior trim of vehicles (0002 and 0003). The skin layer (4) made of polyvinyl chloride (PVC).
	Peintinger does not disclose the skin layer including a primary plasticizer and higher than 0 and not higher than 15 phr of a polymer plasticizer.
	Bourassa, in the analogous field of PVC resin compositions, discloses a PVC composition including a primary plasticizer and a secondary plasticizer present in an amount up to about 30 phr, overlapping the claimed higher than 0 and not higher than 15 phr.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the PVC skin of Peintinger to include a primary plasticizer and secondary plasticizer present in an amount up to about 30 phr, as taught by Bourassa, to achieve a PVC article which isn’t brittle and has suitable strength (0035).
	Peintinger further discloses the artificial leather including a foaming layer (3) (0034). Peintinger does not however disclose the foaming layer composition comprising 6 phr or more of a foaming agent and higher than 0 but not higher than 1 phr of ZnO-based inorganic surfactant.
	Jeon, in the analogues field of artificial leather (0003), discloses a PVC artificial leather comprising a foam layer (0011), the foam layer including 1 to 20 wt% of a 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have added 1 to 20 wt% foaming agent to form a foam with a suitable foaming ratio (0037) and would have found it obvious to add 0.3 to 10 parts by weight zinc oxide foaming assistant agent as taught by Jeon to the foaming composition of modified Peintinger, to promote decomposition of the foaming agent in order to further improve the foaming effect (0037).
	Regarding claim 4, Bourassa discloses the primary plasticizer present in an amount of 30 to 70 phr (0035), overlapping the claimed primary plasticizer content of 80 phr or less.
	Regarding claim 5, Bourassa discloses the plasticizers selected from tri-ethylhexyl trimellitate and diisononyl phthalate (0034).
	Regarding claim 9, Peintinger discloses the artificial leather further including a decorative front layer (4.1). Peintinger does not disclose the surface coating layer being subjected to vacuum embossing, however teaches the decorative front layer being chosen to have good aesthetic properties (0023).
	Please note, claim 9 includes product by process language regarding “is subjected”.  The above arguments establish a rationale tending to show the claimed .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Peintinger in view of Bourassa in view of Jeon as applied to claim 1 above, and further in view of Reynoso Gomez et al. (US 2016/0362578).
	Regarding claim 2, modified Peintinger discloses the limitations of claim 1 as discussed above. Bourassa does not disclose a molar weight of the secondary plasticizer.
	Reynoso Gomez, in the analogous field of PVC compositions for synthetic leather (0093), discloses the addition of a low molecular weight plastic liquid plasticizer having a molecular weight of not greater than 3500, and usually from 1000 to 3000 daltons (0047), overlapping the claimed molar weight of higher than 2,000 and lower than 3,000 g/mol.

	Regarding claim 3, Bourassa discloses the secondary plasticizer including dioctyl adipate (0034).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peintinger in view of Bourassa in view of Jeon as applied to claim 1 above, and further in view of Fujita et al. (US 4,781,976).
	Regarding claim 6, modified Peintinger discloses the limitations of claim 1 as discussed above. Peintinger does not disclose the PVC resin being a straight resin having a polymerization degree of 1,300 or more.
	Fujita, in the analogous field of skin coverings for automobiles (column 1, lines 1-5), discloses PVC resin used for the skin layer having a degree of polymerization of 2,000 or more (column 1, lines 65-67).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the PVC of Peintinger to have a polymerization degree of 2,000 or more as taught by Fujita, to prevent or inhibit drawing down of the skin layer during a vacuum forming step (column 2, lines 7-11).
Regarding the overlapping ranges discussed in claims 1-4, and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by 

Response to Arguments
Applicant’s claim amendments filed 03/02//2021 have been entered. Accordingly, the objection of claim 9 has been withdrawn.

Applicant’s arguments over Peintinger (EP 3 403 883) in view of Bourassa (US 2014/0162045) in view of Jeon (US 2018/0105976) have been fully considered but they are not persuasive. Applicant argues the numerical ranges disclosed in Jeon for the amount of ZnO is different from the specific claimed amounts of ZnO which is set at most to 1 phr. In particular, applicant argues that Jeon does not disclose the beneficial effects of reducing bursting depression of foamed cell and promoting uniform foaming of foamed cells by including 6 phr or more of a foaming agent or preventing premature foaming during the finishing steps of calendering by including higher than 0 but not higher than 1 phr of ZnO- based inorganic surfactant. Moreover, applicant argues that Jeon is directed to solving a different problem and thus would not be motivated to rely on Jeon to solve the problem of premature foaming during the finishing step of calendaring.
	In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. 
	As discussed previously, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. In the current case, applicant claims a range of values for the amount of ZnO and foaming agent yet the results presented in the specification only disclose a single data point within the range. At a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show that a range is critical. It is maintained that the provided data does not support the claimed ranges as being critical. Moreover, applicant further has the burden to establish that any differences in 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781